Title: From Thomas Jefferson to William Russell, 1 May 1824
From: Jefferson, Thomas
To: Russell, William

Sir  Monto  May 1. 24.your favor of the 18th ult. has been recieved. the scheme of educn originally proposed to our legislature   embraced 3. grades, 1. primary schools. 2. intermediate colleges. 3. an University. they adopted the 1st & last but have not yet acted on the intermediate grade. this was meant to be preparatory for the University. it was to teach the  classical languages,  numerical arithmetic, the elements of  geometry, geography Etc. it is to this part that your judicious observns on preparatory schools apply, and when we shall proceed to that branch of the establmt. they will truly merit considn. nothing can be more defective than the classical schools of the US. generaly.The department of grammar, rhetoric, & oratory is not a separate one in our University,  they make a part only  and a small part of the duties of two other professorships. the measures too which have been adopted by the Visitors for procuring professors, preclude any other appointments until their result shall be known, which will not be till autumn. the pamphlet on educn and grammar of composn mentioned to have been sent  your letters have got separated by the way, but will probably come safely, and I return you, in anticipation, my thanks for them. accept the assurance of my  respect & esteemTh: J